-   ,




                E           OIRNEY         GENERAL
                                                      *
                                    EXAS




                           August   5, 1949


Hon. Jas.    M. Simpson,    Sr.       opinion   MO. v-874,
County   Attorney                     Rer The vallcJlty of an
coneho FeMty                              order by the County
Eden, Texan                               Board of Sohool Trus-
                                          toes to consolidate
                                          the Conah County
                                          portion OS a dormant
                                          ixnxntp-line common
                                          school dlstrlot   wlth
                                          a rural high sohool
Dear Sir i                                aistrict.
             We rots*   tQ yotkb *0@tie0t for Qur opinlen aa to
the validity   of an order 0%’the County Board OS Sob001
 Trusteea, Con&o County, acting under .rtlcle          VIII, S.B.
 116, 518% Legislature,     consolidating    that part of.Salt
 Gap County-Line CommonSchool District         (determined to be
‘ndormant’~ under S.B. 116) lying in Concho County, with
 the adjoining  llllersvlew    Rural High School Dletrlct,
 lying in Goneho County.
           The ioIlowlng   laots are reflected     in your sub-
mitted copy of tbe,Goneho County School Board order
passed on July, 6, 1949.     It shows that an election     was
held on Jung 31, 3949, in Salt Cap County-Line School
Dlstriot  (of Gonoho and MoCuliooh Counties), Melvin Goun-
ty Llna Gonsolldated    Indepsndent Sohool Dlstrlct     (of
G&a&o md YeGuIlooh Counties),        r*d Yfhiteland Common
Sahaol Dletrlet   (of’ YcCullooh.County)   for the consollda-
tlon of the three districts      named; and the Gommlsslon-
ersf Court of McGulloeh ,Gounty on June 14, 1949, canvass-
ed the returns thereof and declared the election        carried
in iaoh of said districta,     and  Issued an order consollda-
ting the three dlstrlotr    named.
            In Attorney General Opinion No. v-866 constru-
ing Article VIII,    S.B. 116, slat Legislatuw,        this of-
fice   held that a edor!@nt dlstriot?    as defined in S.B.
116, may be aonsolfdated    dth an adjoining      district    or.
dlstrlcte   under the provielone   of Article    2806, V.C.So,
provided a oounty board has not previous1         consolidated
such dormant district    with an adjoining    dI strict    under
Hon.   Jan.    M. Simpson, Sr.,     page 2     (V 874)


the authority   granted it in Article  VIII.  For the rea-
sons therein set out, that holding would apply also to
consoIldation   proaeedlngs aonsummated under Sections !Ta
and Sb o!’ Article   27&b, and Article  2743, V.G.S.
             Article   2806, as emended by H.B. 828, 49th
Legls,lature,    provides In part:
              ”      whsn it is    reposed to consoli-
       date &$uous        county- Elne districts,     the
       petitions   and election   orders prescribed      in
       thla Act shall be addressed to and Issued by
       the County Judge of the count having jurls-
       dlotion over the principal      so iti001 of each
       district  and  the robults of the electlon        ahall
       bo oanvassed and aeqlamd by the Gommlsslon-
       era' Court of said County.”
Se. also      like   provisions   In Article   27&b,     Section   9,
V.C.S.
           When the orders were passed creating the Salt
Gap County-Line District   and the Melvin County-Line Dls-
triot,  it was then determined which one county should
manage and control,  that is, have jurisdiction  over, the
public schools therein.    Article 27&b, Section Sa, and
Article 2743, V.C.S.

            If, therefore,   inview   of the noted provlelons
of Article    2806 and Section 5b of Article    27&b, McGul-
loch County had jurisdiction      of the schools in the Salt
ffap,County Lisa and the Melvin County Line Districts,
its County Judge was authorized      on proper petition   to
call the election    and its Commissioners* Court was au-
thorized to canvass the results      of the election   to con-
solidate   those two county line districts     with the Whlte-
                                     n McGulloch County, m

                                   130 S.W.2de,1038 (Tex.
                                       k.
                                      judg )* Dona dson v
                                    App. i9&.2+&3?
                                   ha situation,  coupled
                                   tlon eleotlon  was oall-
ed prior to the action of the Gonoho County School Board
and carried as prescribed    by law, then the election    con-
solidation   (June 14) prevails  over the subsequent order
(July ,6) of the Con&o County Board purporting      to act
under Article   VIII, S.B. 116. The Salt Gap dlstrlot      hav-
Hmn. Jaa. Y. Simpron,       Sr.‘~, pige   3   W-874)


lng boom _goarolldatod     by an llmotlom with
                                             an ao,tlvo ad-
                        puxpoom of Artiolm VIXI has bein
                        of C&o Salt Gap County ‘Limo Dls-
tl’tat ljsag la Gphe    GmWy was the+maftmr ~no longer
in etistaaem  ep dormant” and would not nmw bm rubjeot
ta an Artlgl)  VIII% ooarmltdrtlolp order of the Gonoho
Coumty Ward,
              For the paawtn   stated in tho above paragraph,
and    because this oonseIldation     is not made under S.B.
116,    the provisloma of S.B. 13.6 reatrlotln&    oonsolida-
tloa    of 80-t      aeumtf limo aohool distriotr   to torrl-
tesy    iJl&$ *thin    t&e County are not applicable.     Art-
lole    VIII of S.& 1~6 provldaar
              “If a county $1~ dlrtiGt    Is or be-
        aomoe dormant . . ., the prevlrlmu    0P thla
        Aot ahall  apply and bo followed . . . to
        the extent of the tmrrltory   in each rmsnmc-
        tive   00unty.”

               That same Section    further   provides,   howovor,
that:

        "The provlalons   horela Par    tha oomeollda-
        tion
        -    . of Waool  dirtfiotr   by  ordrr of the
        county Board 0Z Tiwatoma ? a . ahall riot
        bm construed to repeal,    uuperrode or lim-
        it any mxl8tlog ltatuto      rovldlng *thmr
        methods for othool diutr r at oonaolldatlon
        aad aakwxatloa."
          Thoreforo,  it 18 our opinion that the order of
tho Conoho Goumt~ school board, considered heFeiA and
dated July 6, 39E9, io invalid and of no effect.      This
opinion construes only, the validity   of the’ order submit-
ted fox consideration   and the queatloa pxrsentea, Ir, the
light of t&e tcata luM%ttod and thoro herein pl?oaU*od.


               The Salt Gap County Line School Dls-
        trlot,    tkm Ymlrln County LIM Gonaolidated
        Indopendont Sobool District    (under the jur-
        lsdlotion    of McGulloch County) and the
        Whiteland CommonSchool District     located
        in MoGulloch County, having boon esnsoll-
        datmd on June 14, 1949, by an olw$tlofi held
        in coaformanae Mt$a Artlolm 2806, V.,G.S.,
                        in Conoho County dth
                       igh School Dltitriot in
    the .wnm oounty Is invalid.  A.G, Opinion
    No. V-866.
                             Very truly   yours,
                        ATTORNEYGEHEJRAL
                                      OFTEXAS


                        ,e7’0-
CEO:bh:a                    Cheater $. Ollison
                                     Assistant